DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 24, 2021. Claim 1 is presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on February 24, 2021 and May 25, 2022.  The May 25, 2022 IDS is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the NPL listed in the February 24, 2021 IDS cannot be reviewed, because Examiner has not been provided a copy of the listed NPL. The remaining disclosures from the February 24, 2021 IDS are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the remaining disclosures are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for U.S. App. No. 16/144,918 dated September 27, 2018. Additionally, Examiner acknowledges the priority request to Prov. App. No. 62/566,083 dated September 29, 2017. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under statutory double patenting as being drawn to identical subject matter as claim 1 of Pat. No. 10,933,710. Examiner recommends amending the claim to result in a change in scope such that an obviousness type double patenting rejection may be made which may be overcome by filing a terminal disclaimer. 

Allowable Claims
Claim 1 will be allowable after remedying the above rejections for the same reasons as previously stated in the Notice of Allowance for App. No. 16/144,918. Examiner notes that much of the prior art disclosed by Applicant teaches the last few limitations. However, Examiner did not find within the disclosed art or through additional searching the combination of limitations including determining a type of damping component and automatically tuning a vehicle suspension based on that determination. Therefore, claim 1 is rendered allowable over the prior art and will be allowed once the above rejections are remedied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663